DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1, the closest prior art of record fails to teach or reasonably suggest the limitation for a plasma processing apparatus for processing a substrate using plasma, the apparatus comprising:   wherein the exhaust path is grounded, wherein the plasma processing apparatus further comprises a plasma distribution adjuster, which is provided so as to cover the opening in the exhaust path and is grounded, and wherein a plurality of through-holes is formed in the plasma distribution adjuster.  Hence, claim 1 and depending claims 2-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Claims 1-17 are allowed over prior art.

Prior Art:  US patent US 6527865 B1, US 6486081 B1, US 6286451 B1 US 5900103 A teaches a gas distribution system for uniform distribution, US publications US20150140786 A1, US2015/0380218 A1, US2015/0228459 US20150337441 A1 etc teaches gas distribution systems and adjusters but fails to teach plasma distribution adjuster, which is provided so as to cover the opening in the exhaust path and is grounded, and wherein a plurality of through-holes is formed in the plasma distribution adjuster.  US Patent by US8747610  by same assignee teaches  exhaust systems placed at different places (upper space or bottom part) and also plurality of super Debye openings and between the exhaust system and between exhaust system when connected in the lower portion of the plasma chamber. US patent US 10121682  and US11177131 by different assignee teaches  some other designs of baffle plate before the exhaust systems in different directions. However,  an exhaust path which is provided in an annular shape in an upper portion of a side wall of the processing container, wherein the exhaust path is grounded, wherein the plasma processing apparatus further comprises a plasma distribution adjuster, which is provided so as to cover the opening in the exhaust path and is grounded, and wherein a plurality of through-holes is formed in the plasma distribution adjuster. Hence, the gas adjuster towards the exhaust pump is non-obvious to an ordinary skill.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        11/20/2017